DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 6/25/2020.
Claims 1-20 are pending. Claims 1, 11, and 20 are independent.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US2015/0220555) in view of Moghaddam et al. (US 11397924).

In regards to claim 1, Wang et al. substantially discloses a computer-implemented method performed by a computer system having at least one hardware processor, the computer-implemented method comprising: 
for each one of a plurality of user actions performed on an online service by a user via a computing device of the user, storing a corresponding indication of the user action in response to the user action being performed, the corresponding indication comprising an intent classification and a preference classification for the corresponding user action, the intent classification identifying an activity of the user and corresponding to different types of user actions, the preference classification identifying a target of the activity (Wang et al. para[0066], categorizes action of user); 
generating, at a first point in time, a first recommendation of a first type based on a first recommendation model, the generating of the first recommendation comprising using the stored indications of the plurality of user actions as feature data for the first recommendation model based on the plurality of user actions having been performed within a threshold amount of time before the first point in time (Wang et al. para[0068], generates recommendation); 
causing the first recommendation to be displayed on the computing device (Wang et al. para[0065], recommendation is presented to the user); 
generating, at a second point in time after the first point in time, a second recommendation of a second type different from the first type based on a second recommendation model different from the first model, the generating of the second recommendation comprising using the stored indications of the plurality of user actions as feature data for the second recommendation model based on the plurality of user actions having been performed within the threshold amount of time before the second point in time (Wang et al. para[0071], generates second recommendation from events after a first point in time (update time)).
Wang et al. does not explicitly disclose causing the second recommendation to be displayed on the computing device.  
However Moghaddam et al. substantially discloses causing the second recommendation to be displayed on the computing device (Moghaddam et al. col8 ln5-22, displays job ranking from recommendation model).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the recommendation method of Wang et al. with the debugging method of Moghaddam et al. in order to identify and correct errors in recommendation model (Moghaddam et al. col1 ln50 to col2 ln2).

In regards to claim 2, Wang et al. as modified by Moghaddam et al. substantially discloses the computer-implemented method of claim 1, further comprising modifying the recommendation model using the corresponding indications of the plurality of user actions as training data in an incremental learning process (Wang et al. para[0068]).  

In regards to claim 4, Wang et al. as modified by Moghaddam et al. substantially discloses the computer-implemented method of claim 2, wherein the modifying the recommendation model comprises: 
receiving the corresponding indications of the plurality of user actions as streaming data (Wang et al. para[0093]); 
determining that the streaming data of the corresponding indications of the plurality of user actions satisfies a minimum threshold amount of data (Wang et al. para[0067]); and 
triggering the incremental learning process based on the determining that the streaming data of the corresponding indications satisfies the minimum threshold amount of data, the corresponding indications of the plurality of user actions being used as a batch of training data in the incremental learning process (Wang et al. para[0068]).  

In regards to claim 5, Wang et al. as modified by Moghaddam et al. substantially discloses the computer-implemented method of claim 1, wherein: 
the causing the first recommendation to be displayed on the computing device comprises causing the first recommendation to be displayed on a first page of the online service (Wang et al. para[0065]); and 
the causing the second recommendation to be displayed on the computing device comprises causing the second recommendation to be displayed on a second page of the online service, the second page being different from the first page (Wang et al. para[0080]).  

In regards to claim 6, Wang et al. as modified by Moghaddam et al. substantially discloses the computer-implemented method of claim 5, wherein: 
the first page comprises a home page of the online service displayed on the computing device of the user in response to the user logging onto the online service (Moghaddam et al. col8 ln5-22); and 
the second page is navigated to from the home page via selection by the user of at least one selectable link (Moghaddam et al. col5 ln35-44).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the recommendation method of Wang et al. with the debugging method of Moghaddam et al. in order to identify and correct errors in recommendation model (Moghaddam et al. col1 ln50 to col2 ln2).

In regards to claim 7, Wang et al. as modified by Moghaddam et al. substantially discloses the computer-implemented method of claim 1, wherein: 
the first model is used to generate recommendations of digital content items to be displayed within a personalized feed of the user on the home page (Moghaddam et al. col5 ln10-34); and 
the second model is configured to generate recommendations of other users with whom to form connections or recommendations of online job postings (Moghaddam et al. col7 ln53-67).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the recommendation method of Wang et al. with the debugging method of Moghaddam et al. in order to identify and correct errors in recommendation model (Moghaddam et al. col1 ln50 to col2 ln2).


In regards to claim 8, Wang et al. as modified by Moghaddam et al. substantially discloses the computer-implemented method of claim 1, wherein the plurality of user actions comprise at least one of posting a comment for a digital content item posted by another user, sending an invitation to connect to another user, following another user, submitting an electronic like of a digital content item posted by another user, sharing a digital content item posted by another user, sending a message to another user, viewing an online job posting via the online service, and applying to an online job posting via the online service (Wang et al. para[0033]).  

In regards to claim 9, Wang et al. as modified by Moghaddam et al. substantially discloses the computer-implemented method of claim 1, wherein the storing of the corresponding indication of the user action comprises selecting the corresponding intent classification from a plurality of intent classifications based on the corresponding user action, the plurality of intent classifications comprising building a social network, finding a job, staying informed, and nurturing a relationship (Wang et al. para[0033]).  

In regards to claim 10, Wang et al. as modified by Moghaddam et al. substantially discloses the computer-implemented method of claim 1, wherein the storing of the corresponding indication of the user action comprises selecting the corresponding preference classification from a plurality of preference classifications based on the corresponding user action, the plurality of preference classifications comprising another user of the online service, a type of job, a specific company, a type of company, an industry, and a geographic location (Moghaddam et al. col7 ln41-53).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the recommendation method of Wang et al. with the debugging method of Moghaddam et al. in order to identify and correct errors in recommendation model (Moghaddam et al. col1 ln50 to col2 ln2).

Claims 11-12, 14-16 and 17-19 recite substantially similar limitations to claims 1-2, 4-6, and 8-10. Thus claims 11-12, 14-16, and 17-19 are rejected along the same rationale as claims 1-2, 4-6, and 8-10.

Claim 20 recites substantially similar limitations to claim 1. Thus claim 20 is rejected along the same rationale as claim 1.

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Moghaddam et al. and Saha et al. (US2019/0019157).

In regards to claim 3, Wang et al. as modified by Moghaddam et al. substantially discloses the computer-implemented method of claim 2. 
Wang et al. does not explicitly disclose wherein the recommendation model comprises a fixed-effects model and a random-effects model, and the incremental learning process comprises modifying the random-effects model.  
However Saha et al. substantially discloses wherein the recommendation model comprises a fixed-effects model and a random-effects model, and the incremental learning process comprises modifying the random-effects model (Saha et al. para[0046]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the recommendation method of Wang et al. with the personalization method of Saha et al. in order to present results personally relevant to the user (Saha et al. para[0005]).

Claim 13 recites substantially similar limitations to claim 3. Thus claim 13 is rejected along the same rationale as claim 3.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Irving et al. (US 2016/0260112) teaches identifying multiple categories of recommendations.
Heath (US 2013/0073400) teaches proving recommendations from a social network service.
Kane et al. (US 2009/0171968) teaches proving recommendations based on user history.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178